 1               SUPPLEMENTAL DECLARATION OF WARDEN K. KLINE
 2         I, K. Kline, make the following Declaration:
 3         1.     I am over the age of 18 years and competent to testify to the matters set forth
 4   in this Declaration. I make this Supplemental Declaration in response to statements made
 5   in Plaintiffs’ Reply in Support of Motion for Temporary Restraining Order and Preliminary
 6   Injunction and declarations attached to the Reply based on my own personal knowledge and
 7   my review of the relevant documents as maintained by CoreCivic in the usual course of
 8   business.
 9         2.     I am currently the Warden of CoreCivic’s Central Arizona Florence
10   Correctional Complex (“CAFCC”), located in Florence, Arizona, a position I have held
11   since August 2016. 1 Prior to that, I was the Warden of CoreCivic’s Kit Carson Correctional
12   Center in Colorado for two years.
13         3.     I have been in corrections for over 20 years, having started as a Correctional
14   Officer at CoreCivic’s Bay Correctional Facility in Florida in February 2000.
15                                CAFCC Design and Population
16         4.     CAFCC is owned and operated by CoreCivic. CAFCC was formerly two
17   facilities—Central Arizona Detention Center (“CADC”) and Florence Correctional Center
18   (“FCC”)—both owned and operated by CoreCivic, and located in close proximity to each
19   other in Florence, Arizona. The two facilities were administratively combined into CAFCC
20   in 2017. Internally, the former CADC is referred to as CAFCC East, and the former FCC is
21   referred to as CAFCC West.
22         5.     CoreCivic provides immigration and criminal detention services for U.S.
23   Immigration and Customs Enforcement (“ICE”), the United States Marshals Service
24
25
           1
26           CAFCC was formerly two facilities—Central Arizona Detention Center (“CADC”)
     and Florence Correctional Center (“FCC”)—both owned and operated by CoreCivic. The
27   two facilities were administratively combined into CAFCC in 2017. I was the Warden of
28   FCC when the facilities were combined.
 1   (“USMS”), and the City of Mesa (“Mesa”) pursuant to detention service contracts with
 2   those entities. CoreCivic provides healthcare services to CAFCC’s detainee population.
 3          6.     Neither I, as Warden of CAFCC, nor CoreCivic, determine which USMS
 4   detainees are assigned to CAFCC, or for how long. Rather, such assignments, as well as
 5   transfer and release determinations, are made by USMS and/or the federal courts.
 6          7.     CAFCC has a total design capacity of 5,003 detainees, with capacity for 3,110
 7   USMS detainees. CAFCC operates 15 housing units of varying layouts and designs,
 8   including traditional two-person cells and larger cells housing 14-16 detainees.
 9          8.     As of May 21, 2020, CAFCC was operating at 59.3% of its design capacity,
10   with 2,968 total detainees and 2,922 USMS detainees.
11                       COVID-19 Test Data and Screening Procedures
12          9.     As stated in my previous Declaration, when a detainee displays symptoms of
13   COVID-19 as defined by CDC guidelines, they are removed from their pod and quarantined
14   in J Pod, where they are assessed by medical staff, who determine whether the detainee
15   needs to be tested for COVID-19 based on their symptoms, medical history, and other
16   applicable testing guidelines issued by the CDC and other state and local public health
17   agencies. CAFCC has not done any widespread or mass testing of detainees, as such testing
18   would not be an efficient use of resources and is not required by the CDC or any other state
19   or local public health agency with jurisdiction over CAFCC.
20          10.    As of May 21, 2020, 24 USMS detainees have tested positive for COVID-19
21   at CAFCC, 12 detainees have tested negative, and 8 were pending results, for a total of 44
22   detainees tested as of May 21, 2020. The first positive USMS detainee was identified on
23   May 1, 2020. No ICE or Mesa detainees have required testing.
24          11.    From May 1 to May 13, 2020, no COVID-19-positive detainees at CAFCC
25   contracted the virus from the general population—all cases of COVID-19 at CAFCC came
26   from the cohort pods, and were identified during their stay in the cohort pods, which all new
27   intakes are subject to when they arrive at CAFCC as described more fully in my prior
28

                                                   2
 1   Declaration. The first COVID-19-positive detainee from the general population showed
 2   symptoms on May 12, 2020, and was confirmed positive on May 13, 2020.
 3           12.   No CAFCC detainees have been hospitalized due to COVID-19, and none
 4   have died due to COVID-19.
 5           13.   As of May 21, 2020, CAFCC employed 923 staff members, only 14 of whom
 6   have tested positive for COVID-19. Seven of those 14 have fully recovered and are back to
 7   work.
 8           14.   As also stated in my previous Declaration, all persons entering CAFCC,
 9   including staff, are subject to screening, which consists of a series of questions and a
10   temperature check. The screening questions ask whether the person has returned from
11   international travel, had close contact with anyone diagnosed with COVID-19, or returned
12   from military deployment related to COVID-19 response in the past 14 days, as well as
13   whether the person has experienced fever, cough, shortness of breath, chills, sore throat, or
14   diarrhea in the past 24 hours. (See Doc. 16-5 at Attachment 13.) These questions go above
15   and beyond the screening questions recommended by CDC Interim Guidance on
16   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
17   Facilities (“CDC Interim Guidance”). (See https://www.cdc.gov/coronavirus/2019-ncov/
18   community/correction-detention/guidance-correctional-detention.html#verbal-screening,
19   last accessed May 20, 2020.)
20           15.   If a person answers affirmatively to any of the screening questions, or if the
21   person exhibits symptoms of COVID-19 as defined by CDC guidelines, including but not
22   limited to a fever in excess of 100.4 degrees, they are denied entry to the facility.
23           16.   CoreCivic does not test employees who fail the entrance screening or display
24   symptoms of COVID-19 while on duty. Rather, such employees are sent home and directed
25   to see a healthcare provider for further screening and testing as needed. Before they can
26   return to work, these employees must obtain clearance from their medical provider and
27   provide documentation before they will be admitted back into the facility.
28

                                                    3
 1                                      Detainee Mask Use
 2          17.    I am aware that Plaintiffs believe a statement in my previous Declaration
 3   regarding mask replacement is inconsistent with a statement in the Town Hall Meeting
 4   Records for April 13 and 17, 2020 attached to my Declaration that detainees “will only be
 5   issued the 1 mask.” (See Doc. 16-3 at ¶¶ 88-89; Doc. 16-6 at Attachment 26, CORECIVIC-
 6   MLG000188.) I am also aware of statements made by detainee Marvin Enos and attorney
 7   Christina Woehr that, as of April 30, 2020 (Enos) and May 7, 2020 (Woehr), detainees had
 8   only been issued one mask each.
 9          18.    These statements are not inconsistent. On April 13, 2020, when CAFCC first
10   offered paper face masks to detainees, CAFCC’s supply of such masks was limited. In order
11   to effectively manage this resource, detainees were instructed to take care of the masks and
12   make them last. At any time, however, if a detainee’s mask became soiled, torn, or otherwise
13   unusable, they could request a new mask, and it would be provided to them. Neither Enos
14   nor Woehr makes any claims that Enos or any other detainee requested a fresh mask and
15   was denied.
16          19.    CAFCC offered all detainees a new paper face mask on May 11, 2020.
17   CAFCC also recently acquired washable cloth masks, and offered them to all detainees on
18   May 21, 2020. Detainees were not required to return or dispose of their paper mask in order
19   to receive a cloth mask.
20                                   Housing Unit Sanitation
21          20.    I am also aware that Plaintiffs believe a statement in my previous Declaration
22   regarding enhanced sanitation procedures is inconsistent with a statement in the Town Hall
23   Meeting Records for April 13 and 17, 2020 attached to my Declaration that “sanitation is
24   not what it needs to be.” (See Doc. 16-3 at ¶ 115; Doc. 16-6 at Attachment 26, CORECIVIC-
25   MLG000187.)
26          21.    These statements are not inconsistent. CAFCC policies, as set forth in the
27   detainee handbook and regularly communicated to detainees in daily interactions with them
28   and at Town Hall Meetings, set high expectations regarding sanitation and cleanliness in

                                                   4
 1   detainee housing units. As Warden, I continually encourage staff and detainees to raise the
 2   bar, and challenge both staff and detainees to look for ways to improve sanitation and
 3   cleanliness during my rounds each day. For example, even if a housing unit meets the
 4   minimum standards, I will look for things that could be improved, and require my staff to
 5   do the same during their own rounds and inspections.
 6          22.    Thus, a statement in the April 13 and 17 Town Hall Meeting Record that
 7   “sanitation is not what it needs to be” does not mean that minimum standards were not being
 8   met, or that the enhanced sanitation procedures described in my previous Declaration at ¶¶
 9   105-124 were not being performed. Rather, it is a reflection of staff carrying out my
10   directives to continually look for ways to improve the cleanliness and sanitation of the
11   facility, and specifically the detainee housing units.
12          23.    As stated in my previous Declaration, Town Hall Meetings during the
13   pandemic include instructions to detainees on how to safely sanitize the common-area
14   surfaces they use during the day, and detainees are provided facility-approved, EPA-
15   registered cleaning and disinfecting supplies to clean and sanitize those surfaces and their
16   cells and immediate living areas. Each housing pod has a cleaning closet with mops,
17   brooms, towels, and spray bottles of cleaning and disinfecting chemicals, all of which are
18   available for detainee use on a daily basis and upon request during waking hours.
19          24.    Detainees are also provided with ample soap and water to allow them to
20   practice proper personal hygiene consistent with CDC guidelines. CAFCC distributes two
21   bars of soap and one bottle of shampoo/body wash to each detainee each week, and will
22   replace both types of soap upon request if a detainee runs out of them in between weekly
23   distributions. In April 2020 alone, CAFCC issued approximately 27,960 bars of soap and
24   13,980 bottles of shampoo/body wash free of charge to detainees.
25   ///
26   ///
27   ///
28   ///

                                                    5
 1                                       Lima Unit Quarantine
 2          25.      I am aware that attorney Christina Woehr takes issue with a statement in my
 3   previous Declaration that Lima Unit did not go on quarantine status until May 1, 2020, as
 4   an unidentified person informed her office that Lima Unit was placed on quarantine status
 5   effective April 27, 2020.
 6          26.      My statement that Lima Unit went from cohort status to quarantine status on
 7   May 1, 2020 was an inadvertent error. Woehr is correct that Lima Unit went from cohort
 8   status to quarantine status on April 27, 2020. As a practical matter, however, the daily lives
 9   of detainees in Lima Unit were unaffected as a result of the change in status. As stated in
10   my previous Declaration, new arrivals and detainees returning from outside transport are
11   placed in cohorts based on their date of arrival at or return to the facility. Prior to Lima Unit
12   being converted from cohort status to quarantine status, most such detainees were cohorted
13   in Lima Unit. 2
14          27.      While on cohort status, detainees are in a lockdown status to prevent detainees
15   from different cohorts from intermixing and potentially cross-contaminating, but they are
16   permitted dayroom time with other detainees from their cohort on a rotating schedule that
17   allows each cohort to have dayroom time. This did not change when Lima Unit was
18   converted to quarantine status. As stated in my previous Declaration, no detainees were ever
19   moved from Lima Unit to a general population pod and then back to Lima Unit several
20   hours later, as claimed by Woehr in her original declaration based on the alleged statement
21   of an unidentified detainee.
22   ///
23   ///
24   ///
25   ///
26   ///
27
            2
28              Since then, most such detainees are cohorted in Delta Unit.

                                                     6
